Order entered November 27, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00694-CV

                                CLYDE R. PARKS, Appellant

                                               V.

                               SCOTT A. SEYBOLD, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-10220

                                           ORDER
       We GRANT appellant’s November 25, 2013 second motion for an extension of time to

file a brief. Appellant shall file his brief on or before December 31, 2013. We caution appellant

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE